Case 1:19-cv-00487-JMS-KJM Document 55 Filed 07/22/20 Page 1 of 2           PageID #: 425




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  HB Productions, Inc.

                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   HB Productions, Inc.,                    )   Case No.: 1:19-cv-487-JMS-KJM
                                            )   (Copyright)
                     Plaintiff,             )
      vs.                                   )   PLAINTIFF’S MOTION FOR
                                            )   DEFAULT JUDGMENT AGAINST
   Muhammad Faizan,                         )   DEFENDANT MUHAMMAD
                                            )   FAIZAN; MEMORANDUM IN
                     Defendant.             )   SUPPORT OF MOTION;
                                            )   DECLARATION OF COUNSEL;
                                            )   EXHIBITS 1-5; BILL OF COSTS;
                                            )   CERTIFICATE OF COMPLIANCE
                                            )   WITH LR 7.4(b)
                                            )
                                            )

            PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AGAINST
                      DEFENDANT MUHAMMAD FAIZAN

        Plaintiff HB Productions, Inc., by and through its counsel, respectfully move

  that this Court enter a default judgment in Plaintiff’s favor for the relief demanded

  in its First Amended Complaint filed on February 14, 2020 pursuant to Fed. R.

  Civ. P. 55(b)(2) on the grounds that Defendant Muhammad Faizan (“Faizan”) has
Case 1:19-cv-00487-JMS-KJM Document 55 Filed 07/22/20 Page 2 of 2          PageID #: 426




  failed to answer or otherwise defend the First Amended Complaint, and Plaintiff is

  entitled to judgment as a matter of law against Defendant Faizan. Plaintiff seeks

  judgment against Defendant Faizan for statutory damages in the amount of

  $150,000, reasonable attorney’s fees in the amount of $12,832.50, Hawaii General

  Excise Tax related to those fees in the amount of $568.86 and taxable costs of

  $4714 as a final judgment.

        Plaintiff further seek injunctive relief permanently enjoining and restraining

  Defendant from directly infringing, inducing and/or contributing to infringement of

  the Plaintiff’s copyrighted Work. This motion is based upon the Memorandum in

  Support, the Declaration of Counsel, and the pleadings and record herein.

        Plaintiff requests that this motion be decided without a hearing per LR

  7.1(c).




              DATED: Kailua-Kona, Hawaii, July 22, 2020.


                                  CULPEPPER IP, LLLC


                                  /s/ Kerry S. Culpepper
                                  Kerry S. Culpepper

                                  Attorney for Plaintiff
                                  HB Productions, Inc.
